Title: To Thomas Jefferson from Charles Fleming, 17 January 1781
From: Fleming, Charles
To: Jefferson, Thomas



Sir
Camp, Holts forge, 17h. Jany. 1781

I am now, with the Troops under my command, at this place by Order of Genl. Nelson. I have to inform your Excellency, that there is not a fourth part of the Regiment supplied with Amunition, and as I am Ordered by the General to join the Baron, and begin my March early tomorrow, unless Amunition is sent on, or ordered to follow me I shall find myself in rather an awkward situation. Your Excellency will no doubt consider this matter and inform me by Mr. Bates, who I have dispatched with [this] and who will join me on my March.
The situation of the Regiment being composed of Goochland [and] Hanover Militia, it may not be amiss to acquaint you with. The murmurs, and applications for leave of absence are not uncommon, but when I reflect that there is scarce a man left in those counties, that a considerable number have but just returned from their tour of duty, and many have now substitutes in actual service, that not more than half having been first called out, the rest were hurried precipitately from home, totally unprovided for a campaign of any continuance, I cannot think their complaints entirely groundless. Your Excellency may rest assured, I do my utmost endeavours  to silence their murmurs, and to impress them with a sense of the necessity of their continuing in service, but still I can by no means continue a stranger to their complaints. Might I have liberty to observe upon this occasion, it should be that I fear the Militia of those two counties will on any future emergency be, with infinite difficulty drawn out, unless (as they wish for) those who did their tour of duty in the last invasion, might be discharged, so soon as the situation of affairs will admit. And from what I can gather in WmsBurgh, there are nearly Militia enough to oppose the Enemies designs, already in service, and more expected from the back counties.
Your Excellency will consider if it may not be necessary to give them some kind of promise on this head. Every exertion on my part shall be used to quiet their minds, and I hope I may stand excused in making you acquainted with these circumstances.

I have the honour to be with very great respect Your Excellencys mo. obed. Svt.,

Chas. FlemingLt. Colo. commdg.

